DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-21 are pending in the application.	
Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (KR10-2020-0113411   09/04/2020   Republic of Korea).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 03/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 03/09/2021. These drawings are review and accepted by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-14, 16-20 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Yaegashi et al (US 6,894,931 B2 hereinafter “Yaegashi”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
    	Regarding Independent Claim 1, Yaegashi, for example in Figs. 1-67, discloses a memory device (see for example in Figs. 3.8, 53 related in Figs. 1-37, 39-52, 54-67), comprising: a plurality of memory cells (e.g., in memory cell array 1; in Fig. 53 related in Figs. 1-52, 54-67); a peripheral circuit (e.g., circuit 2- circuit 8; in Fig. 53 related in Figs. 1-52, 54-67) configured to perform a first program operation and a second program operation on selected memory cells among the plurality of memory cells (e.g., First write operation and Second write operation; in Figs. 14-15 related in Figs. 1-13, 16-67); and control logic configured to control the peripheral circuit to apply stepwise increasing and successive program pulses on the selected memory cells in a first program operation (by Vpgm0’ to delta Vpgm1; in Figs. 14-15 related in Figs. 1-13, 16-67), and to apply program pulses and verify pulses on the selected memory cells in the second program operation (by delta Vpgm2 to delta Vpgm2 and Verify; in Figs. 14-15 related in Figs. 1-13, 16-67).  
	Regarding claim 2, Yaegashi, for example in Figs. 1-67, wherein the control logic controls the peripheral circuit to perform the first program operation as a ramp pulse program operation (see for example in Figs. 14-15 related in Figs. 1-13, 16-67).  
Regarding claim 3, Yaegashi, for example in Figs. 1-67, discloses wherein the control logic controls the peripheral circuit to perform the second program operation as an incremental step pulse program operation (see for example in Figs. 14-15 related in Figs. 1-13, 16-67).  
Regarding claim 6, Yaegashi, for example in Figs. 1-67, discloses wherein the control logic comprises: a program operation controller configured to control the peripheral circuit to perform the first program operation and the second program operation on the selected memory cells (see for example in Figs. 14-15 related in Figs. 1-13, 16-67); and a program setting table storage configured to store program setting values related to the first program operation and the second program operation (see for example in Figs. 5-15 related in Figs. 1-4, 16-26).  
Regarding claim 7, Yaegashi, for example in Figs. 1-67, discloses wherein the program setting values related to the first program operation include information on a program voltage level, a program voltage application time (see for example in Figs. 5-15 related in Figs. 1-4, 16-26), and a program inhibit time point that respectively correspond to a target program state of the selected memory cells in the first program operation (see for example in Figs. 5-15 related in Figs. 1-4, 16-26).  
Regarding claim 8, Yaegashi, for example in Figs. 1-67, discloses wherein: the program operation controller controls the peripheral circuit to apply, in the first program operation, a program voltage corresponding to the target program state on the selected memory cells during the program voltage applying time corresponding to the target program state (see for example in Figs. 5-15 related in Figs. 1-4, 16-26), based on the program setting values, and the program voltage is successive and stepwise increasing as the target program state becomes higher (see for example in Figs. 5-15 related in Figs. 1-4, 16-26).  
Regarding claim 9, Yaegashi, for example in Figs. 1-67, discloses wherein the program voltage is increased by a constant increment (see for example in Figs. 5-15 related in Figs. 1-4, 16-26).  
Regarding claim 10, Yaegashi, for example in Figs. 1-67, discloses wherein the program voltage is increased by an increment determined based on the target program state (see for example in Figs. 5-15 related in Figs. 1-4, 16-26).  
Regarding claim 11,  Yaegashi, for example in Figs. 1-67, discloses wherein the program operation controller controls the peripheral circuit to apply a program inhibit voltage to bit lines coupled to the selected memory cells at the program inhibit time point corresponding to the target program state based on the program setting values (see for example in Figs. 5-15 related in Figs. 1-4, 16-26).  
Regarding claim 12, Yaegashi, for example in Figs. 1-67, discloses wherein: the program operation controller controls the peripheral circuit to apply a program pass voltage on unselected memory cells among the plurality of memory cells, and the program pass voltage is successive and stepwise increasing as the target program state becomes higher (see for example in Figs. 5-15 related in Figs. 1-4, 16-26).  
	Regarding Independent Claim 13, Yaegashi, for example in Figs. 1-67, discloses a method of operating a memory device (see for example in Figs. 3.8, 53 related in Figs. 1-37, 39-52, 54-67), comprising: performing a first program operation of applying successive and stepwise increasing program pulses on selected memory cells (e.g., First write operation; in Figs. 14-15 related in Figs. 1-13, 16-67) among a plurality of memory cells (e.g., in memory cell array 1; in Fig. 53 related in Figs. 1-52, 54-67); and performing a second program operation on the selected memory cells (e.g., Second write operation; in Figs. 14-15 related in Figs. 1-13, 16-67), the second program operation including a program verify operation and a program pulse apply operation (by delta Vpgm2 to delta Vpgm2 and Verify; in Figs. 14-15 related in Figs. 1-13, 16-67).  
Regarding claim 14, Yaegashi, for example in Figs. 1-67, discloses wherein: the first program operation is performed as a ramp pulse program operation (see for example in Figs. 14-15 related in Figs. 1-13, 16-67), and the second program operation is performed as an incremental step pulse program operation (see for example in Figs. 14-15 related in Figs. 1-13, 16-67).  
Regarding claim 16, Yaegashi, for example in Figs. 1-67, discloses wherein performing the first program operation comprises: applying a program voltage corresponding to a target program state to the selected memory cells during a program voltage applying time corresponding to the target program state ((see for example in Figs. 5-15 related in Figs. 1-4, 16-26), based on program setting values related to the first program operation, and the program voltage is successive and stepwise increasing as the target program state becomes higher ((see for example in Figs. 5-15 related in Figs. 1-4, 16-26).  
Regarding claim 17, Yaegashi, for example in Figs. 1-67, discloses wherein the program voltage is increased by an increment determined based on the target program state (see for example in Figs. 5-15 related in Figs. 1-4, 16-26).  
Regarding claim 18, Yaegashi, for example in Figs. 1-67, discloses wherein the program setting values related to the first program operation include information on a program voltage level, the program voltage application time, and a program inhibit time point that respectively correspond to the target program state of the selected memory cells in the first program operation (see for example in Figs. 5-15 related in Figs. 1-4, 16-26).  
Regarding claim 19, Yaegashi, for example in Figs. 1-67, discloses wherein performing the first program operation further comprises: applying a program inhibit voltage to bit lines coupled to the selected memory cells at the program inhibit time point corresponding to the target program state (see for example in Figs. 5-15 related in Figs. 1-4, 16-26).  
Regarding claim 20, Yaegashi, for example in Figs. 1-67, discloses wherein performing the first program operation further comprises: applying a program pass voltage to unselected memory cells among the plurality of memory cells, wherein the program pass voltage is successive and stepwise increasing as the target program state becomes higher ((see for example in Figs. 5-15 related in Figs. 1-4, 16-26).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yaegashi et al (US 6,894,931 B2 hereinafter “Yaegashi”) in view of Abe et al (US 9,269,445j B1 hereinafter “Abe”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding claim 4, Yaegashi, for example in Figs.1-67, discloses the claimed invention as discussed above. Moreover, Yaegashi discloses the fast write and slow write (see for example in Figs. 9-15 related in Figs. 1-8, 16-67).
However, Yaegashi is silent with regard to a coarse program/fine program.  
In the same field of endeavor, Abe, for example in Figs. 1-26, discloses a coarse program/fine program (e.., Foggy program/fine program; in Figs. 5-8 related in Figs. 1-4, 9-26).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Yaegashi such as a control circuit controls the sequence of writing and erasing the data into and from the memory device (see for example in Figs. 1-67 of Yaegashi) by incorporating the teaching of Abe such as a semiconductor memory device (see for example in Figs. 1-26 of Abe), for the purpose of controlling the writing operation includes a coarse program operation and a fine program operation and the control circuit executes the writing operation on the first and second sets of memory cells in a single write operation (see Abe; Astract).
Regarding claim 15, the above Yaegashi/Abe, the combination disclose wherein: the first program operation is a coarse program operation of forming an intermediate threshold voltage distribution of the selected memory cells (see for example in Figs. 1-67 of Yaegashi and see also in Figs. 1-26 of Abe, as discussed above), and the second program operation is a fine program operation of forming a final threshold voltage distribution of the selected memory cells (see for example in Figs. 1-67 of Yaegashi and see also in Figs. 1-26 of Abe, as discussed above).  
Regarding Independent Claim 21, the above Yaegashi/Abe, the combination disclose a memory device comprising: a plurality of memory cells; a peripheral circuit configured to apply one or more voltages to a word line coupled to selected memory cells among the plurality of memory cells, the one or more voltages associated with one or more program operations on the selected memory cells; and control logic configured to control the peripheral circuit to perform a coarse program operation and a fine program operation on the selected memory cells, the coarse program operation including a program operation of applying ramp pulses and excluding a program verify operation and the fine program operation including a program operation and a program verify operation (see for example in Figs. 1-67 of Yaegashi and see also in Figs. 1-26 of Abe, as discussed above).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/            Primary Examiner, Art Unit 2825